Title: To Benjamin Franklin from Jean-Antoine Roucher, [before 3 January 1785]
From: Roucher, Jean-Antoine
To: Franklin, Benjamin


				
					[before January 3, 1785]
				
				VERITE∴ UNION∴ FORCE∴
				
					T∴ C∴ F∴.
				
				L∴ R∴ L∴ des Neuf Sœurs, est convoquée pour le Lundy 3 du iieme. mois D∴ L∴ D∴ L∴ V∴ L∴ 5784, en son local, Hotel du Musée, rue Dauphine, à Onze heures précises.
				La Séance Académique Sera remplie par les ff∴ Du Paty, Marnésia, Pastoret, Roucher, De Cubières, Lantier et Le Changeux, Et Sera Suivie d’un Banquet.
				Vous êtes prié d’y venir augmenter les douceurs de l’union Fraternelle.
				Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴ & affectionné Frere
				
					RougherSecretaire de la R∴ L∴
					L’adresse de la Loge est à M. Rougher, premier Secretaire de L∴ R∴ L∴, rue de l’Eperon.
				
			 
				Addressed: A Monsieur / Monsieur Le Docteur / franklin / N∴ S∴ ./. A Passy
			